Citation Nr: 0703037	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records fail to show the presence of any 
skin condition during service.

2.  The evidence fails to show a skin condition for more than 
30 years following the veteran's time in service, and no 
competent evidence links any current skin disorder to 
service.  

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was denied by an April 1991 rating 
decision; the evidence submitted since April 1991 raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  New and material evidence has been submitted and the 
claim of entitlement to service connection for hearing loss 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran testified that he developed a skin condition 
while on active duty which he believes is the result of 
exposure to Agent Orange.  The veteran indicated that he was 
given salve for his hands while in service, but that no skin 
disability was ever diagnosed.  At his hearing before the 
Board in June 2005, the veteran indicated that he first 
sought treatment from VA for his skin condition a year 
earlier, several decades after he was discharged from 
service, although he asserted that prior to receiving VA 
treatment he had treated his skin condition with Vaseline and 
other over-the-counter products.  

While the veteran contends that his skin condition began 
during service, service medical records are void of treatment 
for a skin condition; the veteran indicated "no" on his 
medical history survey (completed as part of his separation 
physical) when asked if he had then, or had ever had, any 
skin diseases; and the veteran's separation physical found 
his skin to be normal.

Following service, the veteran's file is void of any 
treatment for a skin condition until October 2001, when a VA 
treatment record notes that the veteran had macular eruthema 
on the axillary areas, facial areas, and buttocks, with mild 
dry scaling at the nasal skin folds.  However, at an 
examination ten years earlier in March 1991, completed as 
part of the Agent Orange registry, the veteran's skin was 
found to be normal.  A treatment record from April 2004, 
indicated that the veteran presented with complaints of a dry 
rash on his palms bilaterally which had been recurring for 
several years.  

While the veteran clearly has a current skin condition, the 
preponderance of evidence fails to relate it to the veteran's 
time in service.  Service medical records fail to show any 
treatment for a skin condition, the veteran's skin was found 
to be normal in 1991, and the veteran's treatment records 
fail to show the presence of a skin condition for more than 
30 years following service, with no competent evidence 
linking any current skin disorder to service.  Thus, while 
the veteran testified that his skin condition began in 
service, the evidence of record does not support his 
contention.  For example, the veteran's testimony conflicts 
with his statement to a VA doctor in April 2004 that his skin 
rash had been recurring for only several years.  As such, the 
criteria for service connection have not been met, and the 
veteran's claim is therefore denied.

II.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
hearing loss was denied by an April 1991 rating decision 
which was not appealed and is now final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of his last rating decision in April 1991 the 
evidence of record consisted only of service medical records, 
which showed treatment for an ear infection during service 
(for which the veteran was directed to stay away from noise 
for about three weeks), but which showed normal hearing at 
separation.

Since April 1991, new evidence has been associated with the 
claims file including: VA outpatient treatment records which 
reflected that the veteran has mild to severe sensorineural 
hearing loss; as well as the veteran's testimony before the 
Board that he was exposed to constant military noise as an 
artilleryman and that he began noticing a ringing in his ears 
off and on following his ear infection.

The veteran's claim was previously denied as there was no 
evidence of any current disability.  The evidence submitted 
since April 1991 is new in that it has not previously been 
submitted, and it is material in that it raises a reasonable 
possibility of substantiating the claim for service 
connection, as it provides evidence of a current hearing 
disability.  Accordingly, new and material evidence having 
been submitted, the claim of entitlement to service 
connection for bilateral hearing loss is reopened.





III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2003.  By this, and the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have service 
medical records, and the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for a skin condition is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened.


REMAND

Service medical records reflect that the veteran sought 
treatment for hearing loss, and for an ear infection while in 
service.  On the veteran's separation physical he was found 
to have normal hearing by audiometer testing, and was 
assigned a "H1" on his PULHES profile.

The veteran testified that he served in Vietnam as part of an 
Army Artillery unit where he helped to fire howitzers, often 
without hearing protection.  He indicated that while in 
service he began to notice a ringing off and on in his ears, 
starting after he had an ear infection.

The veteran indicated that following service, he worked in 
automotive repair for about fifteen years.  The veteran also 
indicated that he occasionally hunted rabbits.  He testified 
that he had sought treatment for hearing loss shortly after 
service, but that he had been told that his records had been 
destroyed.  

VA treatment records from May 2004 indicate that the veteran 
was found to have mild to severe sensorineural hearing loss 
bilaterally.  It was also noted that the veteran indicated 
that his main problem was tinnitus.  However, the veteran's 
claims file is void of a medical opinion of record addressing 
the etiology of his hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from August 2004 to the 
present.  

2.  When the requested development is 
accomplished, schedule the veteran for an 
audiological examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Specifically, the examiner should 
determine whether the veteran has either 
hearing loss or tinnitus; and, if so, 
he/she should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
either hearing loss or tinnitus was either 
caused by, or began during, the veteran's 
time in service.  Any opinion should be 
supported by a rationale, and the examiner 
should address the significance, if any, 
of the veteran's ear infection and hearing 
complaints in service.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


